Ireland, Associate Justice.
The motion made to dismiss this appeal must be sustained. No mode of procedure in the removal of officers by district judges has been pointed out by the Legislature. The former adjudications of this question have assumed that the judge might originate the proceeding and no pleading is required; that the judge might enter his order on the minutes of the court, give the party proper notice in some mode, and then proceed in his own way to determine the matter without the intervention of a jury.
The fact that there was an affidavit made and an information filed by the district attorney is not supposed to make any difference. The whole case, below and here, is treated as one having for its sole object the removal of the appellant from office.
Section 8, Bill of Bights, declares that “in all criminal prosecutions the accused shall have a speedy public trial by an impartial jury.”
If this was therefore a criminal prosecution it would he impossible to deny him the right of trial by jury.
We therefore hold that this case is not a criminal prosecution or case within the meaning of the constitution or the 6th section of the act of April 2, 1874, to regulate proceedings in the Supreme Court, and the case must therefore be dismissed.
Dismissed.